TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 13, 2016



                                     NO. 03-15-00497-CV


                                  Karen E. Landa, Appellant

                                                v.

                                  Charles L. Farris, Appellee




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
     DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 21, 2015. The parties have

filed an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of the appeal incurred by that party, both in this Court and

the court below.